Citation Nr: 1629201	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hepatitis C, prior to January 11, 2013.

2.  Entitlement to an initial compensable disability rating for hepatitis C, since January 11, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The issue was certified to the Board by the RO in Muskogee, Oklahoma.  The case was remanded in July 2015 for further development.

The Veteran testified at a videoconference hearing in February 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The issue of entitlement to an earlier effective date for hepatitis C appeared to be raised at the Veteran's February 2016 hearing.  Additionally, the record appears to raise a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, secondary to hepatitis C.  The Veteran and his representative are, however, advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of a compensable disability rating for hepatitis C from January 11, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Through January 11, 2013, the Veteran's hepatitis C was not manifested by intermittent fatigue, malaise, anorexia, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis C through January 11, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the remand directives of the Board's July 2015 decision, the Veteran was afforded a hearing in February 2016.  The hearing complied with all statutory and regulatory notice and duty to assist provisions, and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The Board is satisfied that there was substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran contends that his service-connected hepatitis C should be compensated at a compensable rating.  Under Diagnostic Code 7354, a non-compensable rating is warranted when there are no symptoms due to hepatitis C.  A 10 percent disability rating is assigned for hepatitis C where there is evidence of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354. 

The term "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354 (Note (2)).

In 2003, the Veteran was evaluated for a possible liver cyst, and began treatment for his hepatitis C in December of that year.  Throughout 2003 and 2004, the Veteran completed a treatment program for hepatitis C.  In January 2004, the Veteran had a viral load over 7664723 IU/ml.  During the treatment period, the Veteran complained of malaise and fatigue, but denied fever, headache, dizziness, vertigo, nasal congestion, sore throat, dysphagia, nausea, emesis, chest pain, shortness of breath, cough, abdominal pain, diarrhea, constipation, increased urinary frequency or discomfort, focal weakness, or numbness.  There was no evidence of anorexia.  In June 2004, the Veteran indicated that he felt tired, but generally less than he had a month or two prior.  In December 2004, after completing a year of treatment, the Veteran indicated that he felt slightly tired and had some difficulty with concentration and focusing on ideas, but was otherwise recovering well.  His viral load at the time had decreased to less than 50 viral units.  

At a three-month check-up in March 2005, the Veteran complained of mild fatigue, but denied all other symptoms.  A May 2005 psychiatric treatment record noted that the Veteran reported low energy and desire due to his hepatitis C treatments.  

In April 2005, the Veteran underwent a VA examination.  At the examination, the Veteran reported that he missed one to three days of work a week due to "a constellation of symptoms including fatigue, mental stress, irritability, depression, chronic neck pain, and swelling in his legs from varicose veins."  The Veteran indicated that he was unable to specify how much of work was missed due solely to his hepatitis C and treatment.  He reported previously having abdominal pain, which resolved during his course of treatment for hepatitis C, but that during treatment he developed symptoms including fatigue, depression, anxiety, irritability, and outbursts of anger, which he attributed to the medication.  He reported that those symptoms did not resolve with cessation of treatment, and that he continued to have constant fatigue, without flare-ups or incapacitating episodes.  He reported anorexia, but no nausea or vomiting.  Indeed, he reported gaining 60 pounds, but recently actively dieted to lose 40 pounds.  He did not have swelling of his abdomen or peripheral edema.

In February 2006, a private physician, P.W., D.O., reported that the Veteran's viral load as of the date of the letter was negative.  He reported that the Veteran experienced some gas and bloating, without heartburn, and indicated that the appellant had lost 45 pounds since 2004 with regular exercise and a good diet.  Dr. P.W. opined that the Veteran's infection was resolved.

In December 2009, the Veteran underwent another VA examination.  The examiner reported that the Veteran did not have periods of incapacitation, and that the appellant complained fatigue and irritability when he had chronic hepatitis C, both of which improved following treatment.  The examiner noted that the Veteran had other conditions which could account for the appellant's complaints of fatigue.  The Veteran's viral load was negative.  He had an abnormality on a liver scan, which was likely unrelated to hepatitis.  

In August 2012, the Veteran's file was reviewed by a VA examiner.  The examiner noted that the Veteran's medical records documented complaints of chronic fatigue during the treatment for hepatitis C, a common side-effect.  Though the Veteran continued to complain of fatigue, the examiner opined that the weight of the medical evidence was that the Veteran's fatigue at the time of the examination was attributable to non-liver etiologies such as obesity, and not due to his hepatitis C infection or the treatment.

In January 11, 2013, the Veteran underwent a VA examination.  The examiner concluded that the Veteran had no current signs or symptoms attributable to chronic or infections liver diseases.  The examiner found that the Veteran had not had any incapacitating episodes in the past 12 months.  The examiner also noted that the Veteran had a scar from liver biopsies, but that the scar was stable, nontender, and was less than 6 square inches.

The Veteran's disability picture through January 11, 2013, is best represented by a noncompensable evaluation.  Multiple VA examiners noted no incapacitating episodes, and the Veteran's medical records do not show any periods of hospitalization that could be considered incapacitating episodes related to hepatitis C.  The Veteran did show symptoms of fatigue and malaise during treatment; however, those symptoms improved over the course of treatment.  Additionally, as noted by the December 2009 and August 2012 VA opinions, the Veteran's fatigue could be attributed to conditions unrelated to his hepatitis C and treatment.  Additionally, though the Veteran reported anorexia in his April 2005 VA examination, there was no further explanation of that anorexia, no examiner diagnosed anorexia, and subsequent medical records and VA examinations do not find anorexia to be a symptom of the Veteran's hepatitis C.  Therefore, the Veteran's report of anorexia in 2005 is given less weight, as it is an outlier, and inconsistent with the bulk of the medical evidence.  Given that the requirements for a 10 percent rating are conjunctive in nature, the Board finds that the preponderance of the evidence prior to January 11, 2013 is most consistent with a noncompensable rating.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for hepatitis C prior to January 11, 2013, is denied.


REMAND

At his February 2016 hearing, the Veteran alleged a worsening of his condition.  A review of any recent medical records and a VA examination are necessary in order to properly assess the Veteran's contention.  Therefore, a remand is necessary in order to obtain additional evidence.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify any VA or non-VA medical treatment for hepatitis C since January 11, 2013 that is not already part of the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  Duplicate records should not be added.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination to assess the nature and severity of his hepatitis C.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating hepatitis, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his hepatitis C.  A complete rationale for any opinions expressed must be provided.  The nature, frequency and cause of any fatigue, malaise, and anorexia must be carefully identified.  If there are multiple causes for complaints of fatigue, malaise and/or anorexia, the degree to which hepatitis C contributes to those impairments must be distinguished from all other causes.  

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Thereafter, the RO must adjudicate the issue.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


